Citation Nr: 0715921	
Decision Date: 05/30/07    Archive Date: 06/11/07	

DOCKET NO.  04-36 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska


THE ISSUES

1.  Entitlement to service connection for arteriosclerotic 
heart disease. 

2.  Entitlement to service connection for hypertensive 
vascular disease. 

3.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from December 1973 to April 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the RO in 
Anchorage, Alaska, that denied entitlement to the benefits 
sought.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claims and has notified him of the 
information and evidence necessary to substantiate the claims 
addressed in this decision.

2.  The competent medical evidence of record does not reflect 
treatment for arteriosclerotic heart disease for years 
following service discharge, and the competent medical 
evidence does not establish a causal nexus between any 
current cardiovascular disease and the veteran's active 
service.

3.  Hypertension was first documented several years following 
service discharge and there is no competent medical evidence 
relating hypertension to the veteran's active service.

4.  Depression was first reported years following service 
discharge and the competent medical evidence does not 
establish a causal nexus between any current depression and 
the veteran's active service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
coronary artery disease, status post myocardial infarction, 
are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
5102-5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2006).

2.  The criteria for entitlement to service connection for 
hypertension are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5102-5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2006).

3.  The criteria for entitlement to service connection for 
depression are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5102-5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2005)) imposes obligations on 
VA in terms of its duties to notify and assist claimants in 
the development of their claims.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, including 
any medical or lay evidence that is necessary to substantiate 
the claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of the information and 
evidence not of record (1) that is necessary to substantiate 
the claims; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must request that 
the claimant provide any evidence in his possession that 
pertains to the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As indicated by the United States Court of Appeals for 
Veterans Claims (Court) in Dingess v. Nicholson, 
19 Vet. App. 473 (2006), the VCAA applies to all 5 elements 
of a service connection claim.  Those elements are:  
(1)  Veteran's status; (2) the existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) the degree of disability; and (5) the 
effective date of the disability.  Upon receipt of an 
application for a service connection, therefore, VA is 
required to review the information and the evidence presented 
with the claims, and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will help in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.

A review of the evidence of record reveals that the RO has 
satisfied these mandates.  In a December 2002 communication 
the veteran was provided with information disclosing VA's 
duty to obtain certain evidence for him.  He was also told 
that he was to inform VA about any additional information or 
evidence that he wanted VA to try to get for him.  In a 
December 2003 letter he was told what types of evidence would 
help make a decision with regard to his claim for service 
connection for depression.  He was informed that it was his 
responsibility to make sure VA received all requested records 
that were not in the possession of a Federal property or 
agency.  He was also told what the evidence had to show to 
support his claim.

While he was not provided with information regarding the 
degree of disability or the effective date of any disability 
for which service connection might be established, as 
required by Dingess, the Board finds this to be harmless, 
especially in light of the fact that the claims are being 
denied and there is therefore no need for consideration or 
other questions as to the degree of disability or effective 
date of a disability award.

With regard to the duty to assist, medical records from 
several different sources, including private and VA 
facilities, have been obtained and associated with the claims 
file.

Although an examination or an opinion was not obtained in 
connection with the claims for service connection, the Board 
finds that VA was not under an obligation to provide such 
examinations, as they are not necessary to make a decision on 
any of the claims.  Specifically, under the statute, an 
examination or opinion is necessary to make a decision on a 
claim when the record (1) contains competent evidence that 
the claimant has a current disability or persistent or 
recurrent symptoms of the disability; (2) contains evidence 
which indicates that the disability or symptoms may be 
associated with the claimant's active duty; and (3) does not 
contain sufficient medical evidence for VA to make a 
decision.  See 38 U.S.C.A. § 5103A(d).  Here, the evidence 
does not indicate that heart disease, hypertension, and/or 
depression is or are associated with the veteran's active 
service.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003) (VA was not required to provide the veteran with a 
medical examination absent a showing by the veteran of a 
causal connection between the disability and service).  The 
veteran has not brought forth evidence, other than his own 
statements, suggestive of a causal connection between any 
current heart disease, hypertension, and depression on the 
one hand, and service on the other hand.  He has been 
informed that he would need medical evidence of a 
relationship between any current disability and service, and 
he has not provided such evidence.

In view of the foregoing, the Board finds that all reasonable 
efforts were made by VA to obtain evidence necessary to 
substantiate the claims.  The evidence of record provides 
sufficient information to adequately evaluate the claims at 
this time, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the veteran with the development of 
evidence is required.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(d).

Pertinent Laws and Regulations

In general, service connection will be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.

Regulations also provide service connection may be 
established when all the evidence of record, including that 
pertinent to service, demonstrates that the veteran has a 
current disability that was incurred in or aggravated by 
active military service.  38 C.F.R. § 3.303(d).

When a veteran had active service for ninety (90) days or 
more, and certain chronic diseases, including coronary artery 
disease, hypertension, and/or a major depressive disorder, 
are manifested to a compensable degree of 10 percent or more 
within the first year following separation from service, 
service connection will be presumed for the condition.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

In order to establish service connection for a claimed 
disorder, there must be competent evidence showing (1) the 
existence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the current disability.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 
16 Vet. App. 110 (2002); see also Hickson v. West, 
12 Vet. App. 247, 253 (1999).  If the veteran fails to 
demonstrate any one element, denial of service connection 
will result.  Coburn v. Nicholson, 19 Vet. App. 427, 431 
(2006).

A determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

A preexisting injury or disease will be considered to have 
been aggravated by active service if there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in the disability is due to the 
natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306.





Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss in detail the evidence 
submitted by the veteran or on its behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The veteran should 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board provide reasons for rejecting evidence favorable to 
the veteran).

Additionally, the Board notes that as a lay person, the 
veteran himself does not qualify to opine on matters 
requiring medical knowledge, such as the etiology of any 
current heart disease, hypertension, or depressive disorder.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a lay person 
is not capable of opining on matters requiring medical 
knowledge).

Coronary Artery Disease, Status Post Myocardial Infarction

With regard to the claim for service connection for coronary 
artery disease, status post myocardial infarction, the Board 
notes that the service medical records are without reference 
to the presence of coronary artery disease.  At the time of 
retirement examination in 1994, the veteran stated he was in 
good health and was taking no medications.  He denied ever 
having had heart trouble or palpitation or pounding heart.  
Reference was made to either having or having had shortness 
of breath and pain or pressure in the chest, but clinical 
evaluation did not disclose any pertinent abnormality.  A 
chest X-ray done in September 1993 was interpreted as normal.  
Electrocardiogram tracings at that time were interpreted as 
normal.  In the report of medical history, the examiner wrote 
"no medical sequelae at this time."

Several months following service discharge, in June 1994, the 
veteran was accorded a general medical examination.  While a 
pertinent diagnosis was made of "probable chest wall chest 
pain," clinical evaluation of the cardiovascular system was 
entirely normal.  Electrocardiogram tracings at that time 
showed normal sinus rhythm and an impression of a normal 
study was made.

The record reveals the veteran was seen on periodic occasions 
in the years thereafter for unrelated complaints, with no 
reference being made to cardiovascular problems.

When he was seen at a private hospital in June 2002 for a 
complaint of chest pain, it was noted that his past medical 
history was significant for orthopedic problems.  It was 
indicated he had "otherwise been in good health."  The 
veteran indicated that in the past he had been told he had 
hypercholesterolemia, although he had never taken any 
medication.  After examination the impression was that he had 
had a myocardial infarction.  He was transferred to another 
facility for coronary angiography.  At the time of discharge 
from that facility in June 2002, he was given a principal 
diagnosis of coronary artery disease.

Other pertinent evidence includes a report of a VA heart 
examination accorded the veteran in December 2002.  The final 
diagnoses were hypertension, in good control; status post 
anterior myocardial infarction; coronary artery disease with 
stent and left ventricular hypertrophy, mild.

Recently associated with the claims folder is a report of a 
statement from a private doctor in August 2002.  The 
veteran's representative waived consideration of the evidence 
by the RO.  The examiner opined that the veteran had 
atherosclerotic coronary artery occlusive disease involving 
the left anterior descending and right coronary arteries.  
The examiner added that, "this condition began to develop 
early in life, possibly as early childhood."  It was further 
indicated that at the present time the veteran "has no 
cardiac disability whatsoever.  At the present time he has no 
cardiac symptomatology whatsoever."

Additional evidence includes a February 2004 statement from a 
VA physician indicating that while current physical 
examination was normal, the veteran had diagnoses that 
included hypolipidemia and coronary artery disease.

A longitudinal review of the evidence of record reveals that 
there is no documentation of the presence of coronary artery 
disease during the veteran's active service or within the 
first post discharge year.  Toward the end of his service, in 
September 1993 and at the time of separation examination in 
January 1994, the veteran was evaluated for chest complaints, 
and the evaluation included electrocardiogram tracings and a 
chest X-ray study.  These were interpreted as normal and 
coronary artery disease was not diagnosed at the time of 
separation or at the time of examination by VA in June 1994, 
2 months following service discharge.

The veteran has not submitted or identified any medical 
opinion or other medical evidence indicating a causal 
relationship between service and the development of coronary 
artery disease.  While the Board acknowledges the veteran had 
complaints regarding chest pain at the time of separation 
examination, no abnormality was found on examination.  The 
record thereafter reveals the passage of a lengthy period of 
time wherein he did not complain of any symptoms indicative 
of heart disease for several years following service 
discharge.  The absence of supportive evidence weighs against 
the claim for service connection.  See Maxxon v. Gober, 203 
F.3d 1330, 1333 (Fed. Cir. 2000).  The VA examiner who 
performed the examination of the veteran in early 2004 did 
not link any heart disease to the veteran's active service.  
Accordingly, no causal connection between coronary artery 
disease and active service has been established.  As a 
result, the Board must deny this claim.

Hypertension

With regard to the claim for service connection for 
hypertension the veteran indicated in his report of medical 
history made at the time of separation examination in January 
1994, that he either had or had had high or low blood 
pressure.  However, the reading recorded at that time was 
128/82, a reading that is within normal limits.  Blood 
pressure readings made at various times during service were 
essentially within normal limits.  The Board notes that on 
one occasion in September 1985, a reading of 152/72 was made 
when the veteran was examined after having cut his hand with 
a knife.

When the veteran was accorded a general medical examination 
by VA in June 1994, a few months following service discharge, 
a blood pressure reading was recorded of 126/86.  The 
examiner stated that the veteran was "normotensive."

The veteran was seen on a period of occasions over the years 
thereafter primarily for orthopedic complaints.  There was no 
reference to the presence of hypertension until 2002, a time 
several years following service discharge.  At the time of VA 
heart examination in December 2002, a pertinent diagnosis was 
made of hypertension in good control.

The reports of medical evaluation and treatment during 
service and in the years thereafter do not show, or suggest, 
that there is a causal link between any current hypertension 
and the veteran's active service.  There is no medical 
opinion of record linking any current hypertension to the 
veteran's active service.  As noted above, the veteran 
himself is not shown to have any medical expertise and is, 
therefore, not capable of opining on matters requiring 
medical knowledge, such as the etiology of any current 
hypertension.  See Routen v. Brown, 10 Vet. App. 183 (1997).  
Accordingly, because of the veteran has not established a 
nexus between current hypertension and his active service, 
the Board must deny the claim.

Depression

With regard to the claim for service connection for 
depression, at the time of retirement examination in January 
1994, the veteran stated he was in good health.  He denied 
ever having had depression or a sense of worry.  Clinical 
evaluation at that time revealed normal psychiatric status.  
The remainder of the service medical records is likewise 
without reference to the presence of complaints indicative of 
depression.

At the time of a VA general medical examination in June 1994, 
several months following service discharge, with regard to 
the veteran's psychiatric status, it was indicated no gross 
abnormalities were noted and his responses were appropriate.  
A psychiatric disorder was not diagnosed.

The post service medical evidence does not reveal the 
presence of complaints or findings indicative of depression 
until around 2002.  At that time the veteran was placed on 
Paxil to help with his depression.

There is no medical evidence in the record showing, or even 
suggesting, that there is a causal link between any current 
depression and the veteran's active service.  With there 
being no competent medical evidence relating any current 
depression to the veteran's active service, the claim must be 
denied.


ORDER

Service connection for coronary artery disease, status post 
myocardial infarction, is denied.

Service connection for hypertension is denied.

Service connection for depression is denied.


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


